DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9 contains the phrase “wherein the compound self-assembly by” in lines 4-5, which should be “wherein the compound self-assembles by”.  Appropriate correction is required.

Claim 21 is objected to because of the following informalities:  claim 21 contains the phrase “a third and a fourth layer of the compound is” in line 1, which should be “a third and a fourth layer of the compound are”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

	Claim 1 contains the symbol L1 in Formula (I) in line 3. It is unclear what L-1 is intended to represent as it is not defined in the claim. For the purposes of examination, L1 will be considered to represent any chemical element or group.
	Claims 2-23 depend from claim 1 and, therefore, also contain this limitation.

Claim 1 gives a definition for the symbol L3 in line 10, and then a broader definition in lines 11-12. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For the purposes of examination, L3 will be considered to be limited by the broader definition in lines 11-12.
Claims 2-23 depend from claim 1 and, therefore, also contain this limitation.

Claim 1 contains the limitation “wherein L3, when present” in line 11. The phrase “when present” makes it unclear if L3 is intended to be optional. For the purposes of examination, “wherein L3, when present” will be considered to mean that L3 is optional.


Claim 1 contains the limitation “wherein M and Q, when present” in line 13. The phrase “when present” makes it unclear if M and Q are intended to be optional. For the purposes of examination, “wherein M and Q, when present” will be considered to mean that M and Q are optional.
Claims 2-23 depend from claim 1 and, therefore, also contain this limitation.

Claim 4 recites the limitation "the catechol group, functional group and spacer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, "the catechol group, functional group and spacer" will be considered to mean "the catechol group, end group and spacer".
Claims 5 and 8 depend from claim 4 and, therefore, also contain this limitation.

Claim 6 recites the limitation "the catechol group, functional group and spacer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, "the catechol group, functional group and spacer" will be considered to mean "the catechol group, end group and spacer".
Claims 7-8 depend from claim 6 and, therefore, also contain this limitation.

Claim 16 contains the limitation “polymer composites including dental and bone cements” in lines 2-3. It is unclear if the limitations following “including” are intended to limit “polymer composites” or be examples of “polymer composites”. For the purposes of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dongzhi et al. (CN 101870650 A, hereafter ‘650, with machine translation.
Claims 1-2 and 6-7: Dongzhi ‘650 teaches a compound comprising a catechol group connected to an end group through a spacer group (abstract, claim 1, page 2 paragraph 2, Machine Translation page 1 last paragraph-page 2 first paragraph), where the compound has the formula:

    PNG
    media_image1.png
    121
    406
    media_image1.png
    Greyscale

where R6 can be –CH2-CH2-,  n can be 8, and X can be –H (claim 2, [0008]-[0011], Machine Translation page 1 last paragraph-page 2 first paragraph).
This corresponds to the claimed Formula (I) and Formula (III) where L1 is a C2 alkyl, M is –CO2-, L2 is a C8 alkyl, Q is –CO2-, L3 is a bond, and E is a C2 alkenyl. It also corresponds to the second formula listed in claim 7.

Claim 8: Dongzhi ‘650 teaches that the compound can be an adhesive (claim 2, Machine Translation page 1 first paragraph).

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albrecht (“Dicatechol ligands: novel building-blocks for metallo-supramolecular chemistry”, hereafter Albrecht).
Albrecht teaches a compound comprising a catechol group attached to an end group through a spacer group (Ligand 6 in section 3a), where the compound has the formula

    PNG
    media_image2.png
    82
    206
    media_image2.png
    Greyscale

where n can be 3 (Ligand 6c in section 3a).
1, L2, and L3 are each C1 alkyl, the optional groups M and Q are not present, and E is catechol.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al (KR 101458058 B1, hereafter ‘058 with machine translation) in view of Dongzhi et al. ‘650.
Note: Citations to Heo ‘058 will refer to the location in the machine translation.
Claim 9: Heo ‘058 teaches a method of using a catechol compound (pg 1 ln 17-21, pg 2 ln 79, Fig. 1) comprising:
providing a metal or oxide surface (pg 3 ln 114, Fig. 1);
applying a layer of the catechol compound onto the surface where the compound self assembles by attaching the catechol group to the surface (pg 3 ln 97-103, Fig. 1); and
generating first secondary surface layer with the end group of the catechol compound (Fig. 1).

With respect to claim 9, Heo ‘058 does not explicitly teach that the catechol compound comprises the claimed Formula (I).
Dongzhi ‘650 teaches a method of using compound comprising a catechol group connected to an end group through a spacer group (abstract, claim 1, page 2 paragraph 2, Machine Translation page 1 last paragraph-page 2 first paragraph), where the compound has the formula:

    PNG
    media_image1.png
    121
    406
    media_image1.png
    Greyscale

6 can be –CH2-CH2-,  n can be 8, and X can be –H (claim 2, [0008]-[0011], Machine Translation page 1 last paragraph-page 2 first paragraph) where the method comprises applying the catechol compound to a surface (Machine Translation page 3 paragraph 4). Dongzhi ‘650 teaches that this catechol compound adheres quickly and is stable (Machine Translation, Summary of the Invention first paragraph). Both Dongzhi ‘650 and Heo ‘058 teach methods of using catechol compounds (‘058, pg 1 ln 17-21, pg 2 ln 79, Fig. 1; ‘650, abstract, claim 1, page 2 paragraph 2, Machine Translation page 1 last paragraph-page 2 first paragraph) comprising applying the catechol compound to a surface (‘058, pg 3 ln 97-103, Fig. 1; ‘650, Machine Translation page 3 paragraph 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the catechol compound comprising the formula:

    PNG
    media_image1.png
    121
    406
    media_image1.png
    Greyscale

where R6 is –CH2-CH2-,  n is 8, and X is –H taught by Dongzhi ‘650 as the catechol compound used in the method taught by Heo ‘058 because this catechol compound adheres quickly and is stable, as taught by Dongzhi ‘650.

This catechol compound corresponds to the claimed Formula (I) where L1 is a C2 alkyl, M is –CO2-, L2 is a C8 alkyl, Q is –CO2-, L3 is a bond, and E is a C2 alkenyl.


With respect to claim 10, the modified teachings of Heo ‘058 do not explicitly teach that the bonding comprises forming H-bonds. 
However, it is reasonable to presume that forming H-bonds is inherent to the method taught by the modified teachings of Heo ‘058. Support for said presumption is found in the use of like materials (i.e. bonding between the catechol group of a compound and an oxide surface) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the modified teachings of Heo ‘058’s product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claim 11: Heo ‘058 teaches that the surface can be a metal surface (pg 3 ln 114) where the catechol group of the compound bonds with the surface (pg 3 ln 101-103).
With respect to claim 11, the modified teachings of Heo ‘058 do not explicitly teach that the bonding comprises forming chelating bonds. 
However, it is reasonable to presume that forming chelating bonds is inherent to the method taught by the modified teachings of Heo ‘058. Support for said presumption is found in the use of like materials (i.e. bonding between the catechol group of a compound and a metal surface) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claim 12: Heo ‘058 teaches that the surface can be an oxide surface (pg 3 ln 114) where the oxide can be silicon dioxide (pg 3 ln 115-pg 4 ln 122).

Claim 13: Heo ‘058 teaches that the layer can have a thickness of 10 to 100 nm (pg 4 ln 141).
The claimed thickness range of between 0.1 to 10 nm is obvious over the thickness range taught by Heo ‘058 because they overlap. See MPEP 2144.05.

Claim 16: Heo ‘058 teaches that the compound can prime the surface for medical devices (pg 2 ln 55-61, pg 11 ln 432-433).
Claim 17: Heo ‘058 teaches that the method can further comprise applying a polyethylene oxide surface to the end of the catechol compound (pg 3 ln 104-105).
	
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heo et al ‘058 in view of Dongzhi et al. ‘650 as applied to claim 9 above, and further in view of Lee et al. (U.S. Patent Application Publication 2012/0116424, hereafter ‘424).
	The modified teachings of Heo ‘058 teach the limitations of claim 9, as discussed above. Heo ‘058 further teaches that the method can include crosslinking the catechol compound (pg 3 ln 97-100).

	Lee ‘424 teaches a method of using a catechol compound (abstract, Fig. 1) comprising applying the catechol compound to a surface ([0003]). Lee ‘424 teaches that treating the film formed by the catechol compound with periodate oxidant helps promote crosslinking ([0129]). Both Lee ‘424 and Heo ‘058 teach methods of using catechol compounds (‘058, pg 1 ln 17-21, pg 2 ln 79, Fig. 1; ‘424, abstract, Fig. 1) comprising applying the catechol compound to a surface (‘058, pg 3 ln 97-103, Fig. 1; ‘424, [0003]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the step of treating the film formed by the catechol compound with periodate oxidant taught by Lee ‘424 to the method taught by the modified teachings of Heo ‘058 because it helps promote crosslinking, as taught by Lee ‘424.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 6-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,280,342. Although the claims at issue are not identical, they are not patentably distinct from each other because the formula of claim 1 of the patent when R1-R5 are H and X2 is O fall within the claimed formula of claims 1-2 and 6 of the present application and is the same as the first listed structure in claim 7.

Allowable Subject Matter
Claims 4-5 and 18-23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach or render obvious a compound comprising a catechol group attached to an end group through a spacer group, wherein the catechol group, end group, and spacer group satisfy Formula (II) as to the context of claim 4.
The prior art fails to teach or render obvious a method of using a compound comprising a catechol group attached to an end group through a spacer group, wherein the catechol group, end group, and spacer group satisfy Formula (I), including the step of applying a layer of the compound onto the second oxide and/or metal containing surface thereby forming a second secondary surface as to the context of claim 18.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713